Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the first sensing position and second sensing position” in lines 13-14 should be --the first sensing position and the second sensing position--;
“the first and second outputs” in lines 14-15 should be --the first output and the second output
Claim 2 is objected to because of the following informalities:
“the first and second lubricant parameters” in line 1 should be --the first lubricant parameter and the second lubricant parameter
“the respective first and second sensing positions” in line 2 should be --the respective first sensing position and the respective second sensing position
Claim 3 is objected to because “the first and second outputs” in line 2 should be --the first output and the second output
Claim 4 
“the first and second outputs” in line 1 should be --the first output and the second output
“the respective first and second sensing positions” in line 2 should be --the respective first sensing position and the respective second sensing position
Claim 5 is objected to because “the first and second outputs” in each of lines 1-2 and lines 2-3 should be --the first output and the second output
Claim 6 is objected to because “comprising first and second sensors” in line 1 should be --comprising a first sensor and a second sensor
Claim 7 is objected to because of the following informalities:
“the first and second sensors” in line 1 should be --the first sensor and the second sensor
“the respective first and second outputs” in line 2 should be --the respective first output and the respective second output
Claim 9 is objected to because “the first or second lubricant parameters” in lines 2-3 should be --the first lubricant parameter or the second lubricant parameter
Claim 10 is objected to because “the first and second lubricant parameters” in lines 2-3 should be --the first lubricant parameter and the second lubricant parameter
Claim 11 is objected to because of the following informalities:
“a difference” in line  should be --the difference--;
“the first and second lubricant parameters” in lines 2-3 should be --the first lubricant parameter and the second lubricant parameter
Claim 12 is objected to because “and configured” in line 2 should be --
Claim 13 is objected to because “the controller” in line 1 should be --a controller--.
Claim 14 is objected to because “the supply line, bypass line, bypass valve, and sensor” in lines 1-2 should be --the supply line, the bypass line, the bypass valve, and a sensor--.
Claim 15 is objected to because of the following informalities:
“a compressor, combustor, and turbine” in line 2 should be --a compressor, a combustor, and a turbine--;
“the compressor, combustor, or turbine” in line 3 should be --the compressor, the combustor, or the turbine--;
“the compressor, combustor, turbine, or shaft” in lines 4-5 should be --the compressor, the combustor, the turbine, or the shaft--;
“the lubricate component” in line 10 should be --the lubricated component--;
“the first sensing position and second sensing position” in lines 18-19 should be --the first sensing position and the second sensing position--;
“the first and second outputs” in lines 19-20 should be --the first output and the second output
Claim 16 is objected to because of the following informalities:
 “the first and second outputs” in line 2 should be --the first output and the second output
“the respective first and second sensing positions” in lines 2-3 should be --the respective first sensing position and the respective second sensing position
Claim 17 is objected to because “the first and second outputs” in lines 1-2 and in lines 2-3 should each be --the first output and the second output
Claim 19 is objected to because “the first or second lubricant parameters” in lines 2-3 should be --the first parameter or the second parameter
Claim 20 is objected to because “the first or second lubricant parameters” in lines 2-3 should be --the first parameter and the second parameter--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lubricated component” in claim 15 -- “a lubricated component 210 in the form of a gearbox 250” (Para 56) .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLaloye (U.S. 2009/0078508).

    PNG
    media_image1.png
    634
    899
    media_image1.png
    Greyscale

Re claim 1:
DeLaloye discloses a lubricant system (100, lubrication supply system - Para 13) for supplying lubrication to a component (154, heat exchanger - Para 18 (a type of component and as shown in Fig. 1 where output of element 124 is shown directed to “ROTATIG TURBO MACHINE” which per Para 3 is a gas turbine engine)) in a turbine engine (Para 14 - “…a rotating turbomachine…” (a type of gas turbine engine as described in Para 3)), the lubricant system (100) comprising: 
a lubricant reservoir (102, reservoir - Para 13 (a type of lubricant reservoir as described in Para 13 - “…reservoir 102 is used to store a supply of lubricant 112…”));
a supply line (144, fluid bypass line - Para 18 (a type of supply line as shown in Fig. 1 where element 144 is shown supplying element 154)) fluidly coupling the lubricant reservoir (102) to the component in the turbine engine (154)(see Fig. 1 - element 144 is shown fluidly coupling element 102 to element 154); 
a scavenge line (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A (which includes element 124 as shown) as a type scavenge line as element 124 is shown feeding “ROTATING TURBO MACHINE”, and per Para 22 “…lubricant that is ultimately supplied to the rotating machine flows to various components within the machine and is collected in one or more sumps in the rotating machine. The lubricant that is collected in the rotating machine sumps is then returned to the reservoir 102 for reuse…”)) fluidly coupling the component (154) to the lubricant reservoir (102)(see Modified Fig. 1 above - element A (which includes element 124 as shown) is shown fluidly coupling element 154 with “ROTATING TURBO MACHINE”, and per Para 22 “…lubricant that is ultimately supplied to the rotating machine flows to 
a bypass line (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of bypass line as it is shown bypassing element 154 as described in Para 19)) fluidly coupling the supply line (144) to the scavenge line (Modified Fig. 1 above - A) and bypassing the component (154)(see Modified Fig. 1 above - element B is shown fluidly coupling element 144 to element A and bypassing element 154); 
a first sensing position (Modified Fig. 1 above - C (person having ordinary skill in the art would recognize element C as a type of first sensing position as it is shown at the inlet of element 146 and per Para 21 -“…various sensed temperatures. For example…fluid temperature at the inlet of the bypass control valve 146…”)) providing a first output (see Fig. 1 and Para 21 -“…various sensed temperatures. For example…fluid temperature at the inlet of the bypass control valve 146…” (to sense a temperature of fluid at inlet of element 146 (in phantom) requires a type of first output at the inlet of element 146 to be sensed)) indicative of a first lubricant parameter in the supply line (144)(Para 21 - “…various sensed temperatures. For example…fluid temperature at the inlet of the bypass control  valve 146…” (sensed temperature of fluid is a type of first lubricant parameter));
a second sensing position (Para 21 - “…In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or sense fluid temperature at one or more locations in the fluid supply line 124 …” (to sense a temperature in element 124 requires a type second output in element 124 to be sensed)) indicative of a second lubricant parameter in the scavenge line (Modified Fig. 1 above - A)(Para 21 - “…a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124…” (sensed temperature of fluid in element 124 is a type of second lubricant parameter)); and
a bypass valve (146, bypass control valve - Para 18) fluidly coupled to the first sensing position and second sensing position and controlling a flow of lubricant through the bypass line (Modified Fig. 1 above - B) based on the first and second outputs (see Modified Fig. 1 above Para 21 - “…bypass control valve 146 … as is depicted in phantom in FIG. 1… could be disposed in the fluid bypass line 144… and be configured to move between the closed and open positions based on various sensed temperatures. For example… the fluid temperature at the inlet of the bypass control valve 146 could be used.  In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…” (element 146 in phantom is shown fluidly coupled to inlet of element 146 and element 124 and para 21 describes flow of lubricant through element 
Re claim 2:
DeLaloye discloses the lubricant system (100) of claim 1 (as described above) wherein the first (Para 21 - “…various sensed temperatures. For example…fluid temperature at the inlet of the bypass control  valve 146…”) and second (Para 21 - “…a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 …”) lubricant parameters comprise a temperature (Para 21“…various sensed temperatures. For example…fluid temperature at the inlettlet of the bypass control valve 146 …”; “…a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 …”) of a lubricant (112, lubricant - Para 13) at the respective first and second sensing positions (Para 21 - “…various sensed temperatures. For example…fluid temperature at the outlet of the bypass control valve 146 …”; “…a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 …”).
Re claim 3:
DeLaloye discloses the lubricant system (100) of claim 2 (as described above) wherein the bypass valve (146) comprises a differential thermal valve (Para 21 - “…bypass control valve 146 could be implemented using any one of numerous Suitable devices, and be configured to move between the closed and open positions based on various sensed temperatures….”) receiving the first and second outputs (see Modified Fig. 1 above and Para 21 - “…the fluid temperature at the inlet of the bypass control In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…”).
Re claim 4:
DeLaloye discloses the lubricant system (100) of claim 3 (as described above) wherein the first (see Fig. 1 and Para 21 -“…various sensed temperatures. For example…fluid temperature at the inlet of the bypass control valve 146…”) and second (see Modified Fig. 1 above and Para 21 - “…a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 …”) outputs are provided from lubricant flowing proximate the respective first and second sensing positions (see Modified Fig. 1 above and Para 21 - “…the fluid temperature at the inlet of the bypass control valve 146 could be used. In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…”).
Re claim 5:
DeLaloye discloses the lubricant system (100) of claim 2 (as described above) further comprising a controller (Para 21 - “…a thermally actuated valve, such as a eutectic-based actuator operated valve, that moves a valve element between the closed and open position based on the temperature of the actuator… (the actuator is a type of In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…”) and operably controlling the bypass valve based on the first and second outputs (Para 21 - “…the actuator temperature varies with… fluid temperature at the inlet of the bypass control valve 146 could be used. In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…”).
Re clam 6:
DeLaloye discloses the lubricant system (100) of claim 5 (as described above) further comprising first and second sensors (Para 21 - “…configured to move between the closed and open positions based on various sensed temperatures. For example… the fluid temperature at the inlet of the bypass control valve 146 could be used. In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…”) communicatively coupled to the controller (Para 21 - “…a thermally actuated valve, such based on the temperature of the actuator… and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions.”), with the first sensor located at the first sensing position and the second sensor located at the second sensing position (see Fig. 1 and Para 21).
Re claim 7:
DeLaloye discloses the lubricant system (100) of claim 6 (as described above) wherein the first (Para 21 - “…sensed temperatures…at the inlet of the bypass control valve 146…”) and second (Para 21 - “…a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124…”) sensors are configured to transmit the respective first and second outputs to the controller (Para 21 - “…configured to move between the closed and open positions based on various sensed temperatures. For example… the fluid temperature at the inlet of the bypass control valve 146 could be used. In addition, a fluid temperature sensor could be included to sense fluid temperature at one or more locations in the fluid supply line 124 and the sensed temperature could be used to control an electric, hydraulic, or pneumatic actuator, or various other actuator types, to move the bypass control valve 146 between the closed and open positions…”).
Re claim 9:
DeLaloye discloses the lubricant system (100) of claim 2 (as described above) wherein the bypass valve (146) is configured to decrease lubricant flow through the bypass line (Modified Fig. 1 above - B) when at least one of the first or second lubricant 
Re claim 12:
DeLaloye discloses the lubricant system (100) of claim 2 (as described above) wherein the bypass valve (146) further comprises an independently-controllable thermal bypass valve (Para 21 - “…the bypass control valve 146 is implemented using a thermally actuated valve, such as a eutectic-based actuator operated valve, that moves a valve element between the closed and open position based on the temperature of the actuator…” (valve element referenced is a type of independently-controllable thermal bypass valve)) and configured to adjust a flow rate through the bypass valve (see Fig. 1 and Paras 20-21 - “…control valve 146 will be open and only a portion (if any) of the discharged lubricant discharged will flow into and through the fluid bypass line 144.  If, however, the lubricant discharged from the Supply pumps 118 reaches or exceeds a predetermined set temperature, then the bypass control valve 146 will close and all of the fluid discharged from the supply pumps 118 will flow into and through the fluid bypass line 144, and be cooled in the heat exchanger 154… thermally actuated valve, such as a eutectic-based actuator operated valve, that moves a valve element between the closed and open position…”).
Re claim 14:
DeLaloye discloses the lubricant system (100) of claim 1 (as described above) wherein the supply line (144), bypass line (Modified Fig. 1 above - B), bypass valve (146), and sensor (Para 21 - “…sensed temperatures…at the inlet of the bypass control valve 146…” (a type of sensor must be present to sense the temperature)) at least .
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vielcanet et al. (U.S. 2017/0198605).

    PNG
    media_image2.png
    496
    550
    media_image2.png
    Greyscale

Re claim 15:
Vielcanet discloses a turbine engine (1, turbine engine - Para 34), comprising: 

a shaft (21, shaft - Para 35) operably coupled to at least one of the compressor (5), combustor (8), or turbine (9)(see Fig. 2 - element 21 is shown operably coupled to element 9 as described in Paras 34-35); 
a lubricated component (14, epicyclic speed reduction gear - Para 35 (a type of lubricated component as described in Para 37 - “…a supply pipe 26 intended to supply oil to the speed reduction gear 14…”)) operably coupled to at least one of the compressor (5), combustor (8), turbine (9), or shaft (21)(see Fig. 2 - element 14 is shown operably coupled to elements 9 and 21 as described in Paras 34-35); and 
a lubricant system (Para 37 - “…turbine engine 1 comprises an oil system more particularly providing lubrication and cooling of the epicyclic speed reduction gear 14...” (see Figs. 3 and 4)) fluidly coupled to the lubricated component (14)(Para 37 - “…turbine engine 1 comprises an oil system more particularly providing lubrication and cooling of the epicyclic speed reduction gear 14...”) and comprising: 
a lubricant reservoir (Para 37 - “…an oil intake pipe 23 connected upstream with a tank…” (a tank is type of lubricant reservoir)); 
a supply line (23, oil intake pipe - Para 37 (a type of supply line as shown in Figs. 3-4)) fluidly coupling the lubricant reservoir (Para 37 - “tank”) to the lubricated component (14)(see Figs. 3-4 and Para 37 - “…an oil intake pipe 23 connected upstream with a tank and provided with a pump 24 for supplying oil and control means 25 located downstream from the supply pump 24, a supply 
a scavenge line (26, supply pipe - Para 37) fluidly coupling the lubricate component (14) to the lubricant reservoir (Para 37 - “tank”)(see Figs. 3-4 and Para 37 - “…an oil intake pipe 23 connected upstream with a tank and provided with a pump 24 for supplying oil and control means 25 located downstream from the supply pump 24, a supply pipe 26 intended to supply oil to the speed reduction gear 14…” (element 26 is shown/described fluidly coupling element 14 to referenced tank as the tank is connected to element 23 per Para 37, element 23 is shown fluidly coupled with element 26 in Figs. 3-4, and element 26 is fluidly coupled to element 14 per Para 37)); 
a bypass line (27, recirculation pipe - Para 37 (a type of bypass line as shown in Figs. 3-4 and as described in Para 37)) fluidly coupling the supply line (23) to the scavenge line (26) and bypassing the lubricated component (14)(see Figs. 3-4 and Para 37 - “…a recirculation pipe 27 opening upstream from the supply pump 24, with the control means 25 making it possible to direct all or part of the flow of oil from the intake pipe 23 towards the supply pipe 26 and/or towards the recirculation pipe 27…” (element 27 is shown and described fluidly coupling element 23 and 26)); 
oil pressure at the inlet 31 of the metering valve 29 is referenced P1… (pressure of oil at inlet of element 29 is a type of first lubricant parameter)) in the supply line (23)(see Modified Fig. 4 above - element A is shown providing P1 from element 23); 
a second sensing position (Modified Fig. 4 above - B (person having ordinary skill in the art would recognize element B as a type of second sensing position as per Para 46 - “…piston 37 being adapted to be subjected to… a second pressing force, opposite the first pressing force, generated by applying a second pressure P2 in a second pressure chamber 39 of the control valve 34.…”)) providing a second output (P2, second pressure - Para 46 (shown as a type of second output in Fig. 4)) indicative of a second lubricant parameter (Para 40 - “…oil pressure …at the outlet 32 of the metering valve 29 is referenced P2.” (pressure of oil at outlet of element 29 is a type of second lubricant parameter)) in the scavenge line (26)(see Modified Fig. 4 above - element B is shown providing P2 from element 26); and  
a bypass valve (25, control means - Para 37 (a type of bypass valve as shown in Figs. 3-4 and as described in Para 37 - “…the control means 25 making 
Re claim 16:
Vielcanet discloses the turbine engine (1) of claim 15 (as described above) wherein the bypass valve (25) comprises a differential thermal valve (34, control valve - Para 41; 29, metering valve - Para 41 (person having ordinary skill in the art would recognize elements 34/29 collectively form a type of differential thermal valve as described in Para 41 - “…control valve 34 is so designed as to maintain a pressure difference P1-P2 substantially constant at the ports of the metering valve 29…The means for controlling the metering valve 29 may include a control loop taking account of a measure of the valve 29 position and/or a measure of the oil flow at the outlet 32 of the metering valve 29”, and Para 43 - “…Oil temperature should then preferably be taken into account in the control law of the metering valve 29…”)) receiving the first (P1) and second (P2) outputs from lubricant flowing proximate the respective first (Modified Fig. 4 above - A) and second (Modified Fig. 4 above - B) sensing positions (see 
Re claim 17:
Vielcanet discloses the turbine engine (1) of claim 15 (as described above) further comprising a controller (34, control valve - Para 41 (a type of controller as described in Para 41)) receiving the first (P1) and second (P2) outputs (see Fig. 4 - element 34 is shown receiving P1 via element 40 and P2 via element 41 (described in Paras 47-48)) and operably controlling the bypass valve (25) based on the first (P1) and second (P2) outputs (Para 46).  
Re claim 18:
Vielcanet discloses the turbine engine (1) of claim 15 (as described above) wherein the lubricated component (14) comprises a gearbox (Para 34 - “an epicyclic speed reduction gear” (shown as a type of gearbox in Figs. 1-2)) having at least an epicyclic gear assembly (Para 35), an outer housing (15, stator - Para 34 (a type of outer housing as shown in Figs. 1-2)) surrounding the epicyclic gear assembly (see Figs. 1-2 (element 15 is shown surrounding components of element 14 which are described in Para 35 as an epicyclic gear assembly)), an input shaft (20, shaft - Para 35 (a type of input shaft as shown in Fig. 2)), and an output shaft (22, shaft - Para 35 (a type of output shaft as shown in Fig. 2)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaloye (U.S. 2009/0078508) as applied to claim 6 above, in view of Waddleton et al. (U.S 2018/0066552.
Re claim 8:
DeLaloye discloses the lubricant system (100) of claim 6 (as described above).
DeLaloye fails to disclose wherein at least one of the first sensor or the second sensor comprises a thermocouple.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognize the thermocouple of Waddleton could have been used as the first sensor of DeLaloye because both the thermocouple of Waddleton and the first sensor of DeLaloye sense temperatures (Waddleton - Para 24; DeLaloye - Para 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thermocouple of Waddleton as the first sensor of DeLaloye for the advantage of fast response time and high accuracy within a wide operating range (well-known advantages of thermocouples).
Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaloye (U.S. 2009/0078508) as applied to claim 2 above, in view of Mehravaran (U.S 2018/0031111).
Re claims 10-11:
DeLaloye discloses the lubricant system (100) of claim 2 (as described above).
DeLaloye fails to disclose wherein the bypass valve is configured to increase lubricant flow through the bypass line when a difference between the first and second lubricant parameters is below a predetermined threshold temperature difference (claim 10); nor wherein the bypass valve is configured to decrease lubricant flow through the 
Mehravaran teaches wherein a bypass valve (30, thermostat - Para 21 (a type of bypass valve as shown in Fig. 1 and described in Para 21)) is configured to increase lubricant flow through a bypass line (12, first flow path - Para 19; 14, second flow path - Para 19 (elements 12 and 14 are collectively shown as a type of bypass line as shown in Fig. 1)) when a difference between a first and second lubricant parameters is below a predetermined threshold temperature difference (see Fig. 1 and Para 22 - “When  the temperature difference between inlet tank 18 and outlet tank 20 is below the predefined threshold, thermostat 30 is configured to close and inhibit fluid flow through the bypass channel of baffle 22” (when flow through element 22 is closed flow through elements 12/14 is increased as shown in Fig. 1)); and wherein the bypass valve (30) is configured to decrease lubricant flow through the bypass line (12) when a difference between the first and second lubricant parameters exceeds the predetermined threshold temperature difference (see Fig. 1 and Para 21 - “thermostat 30 may be disposed within the bypass channel and coupled thereto for selectively bypassing fluid directly from the inlet tank 18 to the outlet tank 20 under certain operating conditions where a temperature difference between the inlet tank 18 and the outlet tank 20 exceeds a predefined threshold” (when flow through element 22 is opened and flow is directly from element 18 to element 20 flow through elements 12/14 is decreased as shown in Fig. 1)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass valve of DeLaloye after that of Mehravaran (thereby making the bypass valve of DeLaloye The bimetal strip may be bendable at a predetermined rate in a predetermined direction in response to a temperature difference between the inlet and outlet tanks 18 , 20 of the transmission cooler 10 to open and close the bypass channel in baffle 22”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DeLaloye (U.S. 2009/0078508) as applied to claim 12 above, in view of Teicholz et al. (U.S 2018/0156117).
Re claim 13:
DeLaloye discloses the lubricant system (100) of claim 12 (as described above). 
DeLaloye fails to disclose wherein the controller is further configured to override the bypass valve based on an engine condition.
Teicholz teaches wherein a controller (114, controller - Para 34) is further configured to override a bypass valve (94, scheduling valve - Para 29 (a type of bypass valve as shown in Fig. 2 and as described in Para 30)) based on an engine condition in response to a condition experienced by the gas turbine engine 20…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the bypass valve of DeLaloye after the bypass valve of Teicholz (thereby including the controller configured to override the bypass valve of Teicholz to override the bypass valve of DeLaloye) for the advantage of refraining from over lubricating the components in response to various conditions experienced by the gas turbine engine (Teicholz; Para 46).
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 19-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the bypass valve is configured to decrease lubricant flow from the supply line to the bypass line when at least one of the first or second lubricant parameters exceeds a predetermined threshold temperature
Additionally, the prior art of record does not teach “wherein the bypass valve is configured to increase lubricant flow from the supply line to the bypass line when a difference between the first and second lubricant parameters is below a predetermined threshold temperature difference” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/16/22